Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: PreMD Announces Resignation of Director TORONTO, Feb. 26 /CNW/ - Predictive medicine company PreMD Inc. (TSX: PMD; PREMF.pk) today announced the resignation of Paul Davis as a Director of the Corporation. Mr. Davis has been a director of PreMD since April 2008. "I would like to express my sincere thanks to Paul for his contribution to PreMD," said Brent Norton, President and CEO of PreMD. About PreMD Inc. PreMD Inc. has rapid, non-invasive tests for the early detection of life-threatening diseases. PreMD's cardiovascular products include PREVU(x) POC and PREVU(x) LT, both non-invasive skin cholesterol tests. The Company's cancer tests include ColorectAlert(TM), LungAlert(TM) and a breast cancer test.
